      Case 2:12-cv-00859-LMA-MBN Document 1307 Filed 07/28/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

    LASHAWN JONES, ET AL.                             CIVIL ACTION NO. 12-859

    VERSUS                                            SECTION I, DIVISION 1

    MARLIN GUSMAN, ET AL.                             JUDGE LANCE M. AFRICK
                                                      MAGISTRATE JUDGE NORTH


                                           STATUS REPORT

         The City of New Orleans (the “City”) hereby submits a Status Report on the progress of

the Temporary Detention Center (“TDC”) renovation and the construction of Phase III of the

Orleans Justice Center (“OJC”) facility, in response to the Court’s Order of March 18, 2019. 1 TDC

renovations, as ordered by the Court, remain in progress and are currently 99% complete. On July

21, 2020, the City walked the site with Grace/Hebert Architects (“GHC”), Blanchard Mechanical

Contractors, and the local representative of the project manager, Hill International, to review the

contractor's work on the architectural, mechanical and OPSO requests for additional items

prepared by the GHC based on a July 2, 2020 walk-through of TDC Buildings #1 and #2 with

OPSO.2 The AE punch list is currently 60% complete (60/100 items complete). 3 The mechanical

punch list is less than 10% complete (3/46 items).4 OPSO's recent request for additional items (19

items) is being addressed.5

         Also on July 21, 2020, the City received a letter from Director Hodge, which

correspondence also included Judges Africk and North, and others, requesting the installation of a


1
  Rec. Doc. 1227.
2
  Exhibit A-4.
3
  Exhibit A-1; Exhibit A-2.
4
  Exhibit A-3.
5
  See Exhibit A-4. See also n. 7, infra.
      Case 2:12-cv-00859-LMA-MBN Document 1307 Filed 07/28/20 Page 2 of 4



floor drain in the men’s padded cell.6 This request was made for the first time on July 2, 2020.7

The City is currently evaluating Director Hodge’s recent request.

        The establishment of a confirmed completion date is pending the receipt of the following

items: (1) delivery and installation of two cameras in the female cells (waiting on ETA from the

subcontractor); (2) delivery and installation of three floor-mounted desks in the women's cell areas

(waiting on the ETA from the subcontractor); (3) three loose tables and chairs for the multi-purpose

areas in each wing (waiting on ETA from the subcontractor); and (4) the evaluation of OPSO's

"punch list."8 The OPSO punch list was received on July 24, 2020, and is being evaluated to

determine the timeframe for completion.

        The architect, GHC, is currently at 75% with the Construction Document (CD) phase of

Phase III. The architect is currently following up with items from the Board of Building Standards

and Appeals meeting on July 16, 2020. GHC has been directed to continue value engineering

exercises for additional building cost reductions.

        The new construction facility for youth offenders is now complete, and the facility is ready

for occupancy. The Docks project is also complete and has been turned over to OPSO for

occupancy.

        Current costs for the above-mentioned projects are as follows. 9 For Phase III (New Jail

Building), the budgeted amount is $36,000,000. The most recent cost estimate based on GHC’s

design development submission is $49,347,235, which is $13,347,235 over the budgeted amount.

GHC has been directed to value engineer the drawings to the Schematic Design cost estimate

amount of $48,697,235, which is $12,697,235 over the budgeted amount.                             For the TDC


6
  Exhibit A-5.
7
  Exhibit A-7. This item was discussed and noted on the July 2, 2020, OPSO additional request list as items 18 & 19.
8
  Exhibit A.
9
  For each following figure, please refer to Exhibit A.


                                                                                                                  2
        Case 2:12-cv-00859-LMA-MBN Document 1307 Filed 07/28/20 Page 3 of 4



renovations (Buildings #1 & #2), the budgeted amount is $6,500,000. Expenses to date total

$6,273,108. Work is still being performed, with additional requests having recently been received

from OPSO. For the Youth Study Center / Juvenile Justice Intervention Center (28-Bed Addition),

the budgeted amount was $18,272,157. This amount includes $17,036,750 in FEMA funds. Final

expenses are projected to be $18,163,484. For the OPP Docks, the budgeted amount was

$5,593,466. This amount includes $5,252,055 in FEMA funds. Final expenses are projected to

be $4,965,799. To date, the total budgeted amount is $66,365,623.

           In an effort to address the City’s growing concerns regarding the Court’s requirement for

the City of New Orleans to build a new Phase III jail building, the City filed its Motion for Relief

from Court Orders of January 25, 2019 (Rec. Doc. 1221) and March 18, 2019 (Rec. Doc. 1227)

Regarding Phase III Jail Facility10 on June 29, 2020, which remains pending.



                                                Respectfully submitted,

                                                /s/ Sunni J. LeBeouf
                                                SUNNI J. LEBEOUF (LSBA #28633)
                                                CITY ATTORNEY
                                                Email: sunni.lebeouf@nola.gov
                                                DONESIA D. TURNER (LSBA #23338)
                                                Email: donesia.turner@nola.gov
                                                Sr. Chief Deputy City Attorney
                                                CHURITA H. HANSELL (LSBA #25694)
                                                Chief Deputy City Attorney
                                                Email: chhansell@nola.gov
                                                1300 PERDIDO STREET
                                                CITY HALL - ROOM 5E03
                                                NEW ORLEANS, LOUISIANA 70112
                                                TELEPHONE: (504) 658-9800
                                                FACSIMILE: (504) 658-9868

                                                Counsel for the City of New Orleans



10
     Rec. Doc. 1281.


                                                                                                   3
    Case 2:12-cv-00859-LMA-MBN Document 1307 Filed 07/28/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 28, 2020, a copy of the foregoing was served,

contemporaneously or prior, upon all parties to this proceeding via the court’s CM/ECF system.

                                            /s/ Sunni J. LeBeouf
                                            SUNNI J. LEBEOUF




                                                                                                 4
